Name: 94/22/EC: Commission Decision of 18 January 1994 concerning the dates to be fixed by Member States for the submission of ' area' aid applications under the integrated administration and control system for certain Community aid schemes (the ' integrated system' ) (Only the German, Greek, English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  management
 Date Published: 1994-01-19

 Avis juridique important|31994D002294/22/EC: Commission Decision of 18 January 1994 concerning the dates to be fixed by Member States for the submission of ' area' aid applications under the integrated administration and control system for certain Community aid schemes (the ' integrated system' ) (Only the German, Greek, English, French and Dutch texts are authentic) Official Journal L 016 , 19/01/1994 P. 0017 - 0018COMMISSION DECISION of 18 January 1994 concerning the dates to be fixed by Member States for the submission of 'area' aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the German, Greek, English, French and Dutch texts are authentic) (94/22/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid scheme (1), and in particular Article 6 (2) thereof, Whereas Article 6 (2) of Regulation (EEC) No 3508/92 provides that the Commission may authorize Member States to fix a final date for the submission of an 'area' aid application between 1 April and the dates referred to in Articles 10, 11 and 12 of Council Regulation (EEC) No 1765/92 (2); whereas Member States must justify their choice of date, in particular by providing the Commission with a detailed working plan which demonstrates that the proposed date allows the time required for all relevant data to be made available for the proper administrative and financial management of the aid and for the necessary checks to the carried out; Whereas certain Member States have submitted to the Commission applications for the authorization of dates after 31 March accompanied by the relevant working plans; whereas the Commission has studied these applications, taking particular account of the experience acquired in the implementation of the integrated system in 1993 by the Member States concerned; Whereas the working plan submitted by Germany is not yet detailed enough to justify the date proposed by that Member State; whereas experience gained in the first year of application of the integrated system in Greece has demonstrated that the date proposed by that Member State would not permit the completion of the work required for the proper administrative and financial management of the aid; Whereas this measure is in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS DECISION: Article 1 The Commission hereby authorizes the Member States listed in the Annex hereto to fix the final dates mentioned there for the submission of the 'area' aid applications in 1994. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Hellenic Republic, the French Republic, and the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 18 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 355, 5. 12. 1992, p. 1. (2) OJ No L 181, 1. 7. 1992, p. 12. ANNEX "" ID="1">Belgium> ID="2">30 April (1)()"> ID="1">France> ID="2">30 April"> ID="1">The Netherlands> ID="2">22 April"> ID="1">United Kingdom> ID="2">15 May ""> (1)() Only for aid applications submitted in computerized form.